                                                                                                                                                                                                       
Exhibit 10.3


THIRD AMENDMENT
TO THE
IR EXECUTIVE DEFERRED COMPENSATION PLAN
 

            WHEREAS, Ingersoll-Rand Company (the "Company") maintains the IR
Executive Deferred Compensation Plan (the "Plan") which was originally effective
on January 1, 1997; and

            WHEREAS, the Board of Directors of the Company reserved the right to
amend the Plan in accordance with Section 9.1 thereof, and

            WHEREAS, the Board of Directors of the Company, acting through its
Compensation Committee, desires to amend the Plan to freeze all deferrals
effective December 31, 2004 to the extent such deferrals would otherwise be
subject to section 409A of the Internal Revenue Code of 1986, as amended

            NOW, THEREFORE,the Plan is hereby amended, effective December 31,
2004 as set forth below:

1.         Section 1 of the Plan is hereby amended to add the following as a new
paragraph to the end thereof:

            "Notwithstanding any other provision of the Plan to the contrary
(including any election made by any Participant under the Plan), (i) no
             amount shall be deferred under the Plan if, pursuant to the
effective date rules of Section 885(d) of the American Jobs Creation Act of
             2004 and Q&A-16 of IRS Notice 2005-1, such amount would be subject
to Section 409A of the Internal Revenue Code of 1986, as
             amended (a "Non-Grandfathered New Deferral Amount"), and (ii) any
amount previously deferred under the Plan that, pursuant to the
             effective date rules of Section 885(d) of the American Jobs
Creation Act of 2004 and Q&A-16 of IRS Notice 2005-1, is subject to
             Section 409A of the Internal Revenue Code of 1986, as amended (a
"Non-Grandfathered Prior Deferral Amount") shall no longer be
             credited or payable under the Plan after December 31, 2004.  Any
Non-Grandfathered New Deferral Amount shall instead be deferred
             under the IR Executive Deferred Compensation Plan II, and any
Non-Grandfathered Prior Deferral Amount shall instead be credited
             under the IR Executive Deferred Compensation Plan II, as and to the
extent provided under the terms of the IR Executive Deferred
             Compensation Plan II."

2.         Except as specifically set forth herein, all other terms of the Plan
shall remain in full force and effect and are hereby ratified in all respects.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative on this 31st
day of December, 2004.

                                                                                                                                           
INGERSOLL-RAND COMPANY
 

                                                                                                                                           
By: /s/ Timothy McLevish___________________
                                                                                                                                                 
Timothy McLevish
                                                                                                                                               
  Senior Vice President and Chief Financial Officer